Case: 21-20147     Document: 00516165644          Page: 1    Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 13, 2022
                                   No. 21-20147
                                                                      Lyle W. Cayce
                                                                           Clerk
   C Whale Corporation

                                                                           Debtor,


   Hsin Chi Su, also known as Nobu Su, also known as
   Nobuyoshi Morimoto,

                                                                      Appellant,

                                       versus

   C Whale Corporation,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:14-CV-1799


   Before Stewart, Haynes, and Graves, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20147     Document: 00516165644          Page: 2   Date Filed: 01/13/2022




                                   No. 21-20147


          Hsin Chi Su (“Su”) appeals the bankruptcy court’s order approving
   the sale of the C Whale, a vessel that allegedly contained Su’s patented
   technology. Su asserts that the bankruptcy court lacked jurisdiction to order
   the sale of the C Whale free and clear of his purported patent rights. Su
   further asserts that the purchaser of the C Whale, Pacific Orca Holdings,
   LLC (“Pacific Orca”), acted in bad faith. The district court affirmed the
   bankruptcy court’s Sale Order and held that Su’s appeal was moot, finding
   there was no evidence of bad faith by Pacific Orca. The district court was
   correct, so we AFFIRM.
                                         I.
          Appellant Su is the former owner, president, and director of Appellee
   C Whale Corporation (“C Whale Corp.”). Around March 2007, C Whale
   Corp. entered into a loan agreement with Mega International Commercial
   Bank Co., Ltd. (“Mega Bank”) and a syndicate of lenders (“Lenders”) as
   part of a larger contract in which Su agreed to build a fleet of cargo vessel
   carriers. These cargo carriers used technology known as “under-deck
   piping” which allowed them to alternate carrying ore and oil. Su personally
   guaranteed the loan with Mega Bank.
          Su’s contracted cargo carriers failed to generate sufficient revenue.
   Those carriers included the C Whale, a vessel built by C Whale Corp. with
   funds obtained from Mega Bank and the Lenders. So, in June 2013, Su filed
   multiple petitions for reorganization under Chapter 11 of the Bankruptcy
   Code in the United States Bankruptcy Court for the Southern District of
   Texas (“bankruptcy court”). The bankruptcy court authorized the C
   Whale’s return to service to generate revenue, but the vessel was unable to
   acquire enough charters to support its operations and pay its debts.




                                         2
Case: 21-20147      Document: 00516165644          Page: 3       Date Filed: 01/13/2022




                                    No. 21-20147


                            A.     Sale of the C Whale
          Mega Bank filed a motion for relief from the automatic bankruptcy
   stay so it could sell the C Whale pursuant to the loan agreement. On March
   28, 2014, the bankruptcy court authorized Mega Bank to sell the C Whale on
   behalf of the Lenders (“the Sale Order”). The Sale Order authorized the
   Lenders to submit a credit bid if no other party offered a cash bid that
   exceeded the existing debt.
          C Whale Corp. retained H. Clarkson & Co. Ltd. (“H. Clarkson”) to
   market the ship and serve as the broker of the sale. H. Clarkson advertised
   the C Whale via email and in trade journals. H. Clarkson received and
   responded to numerous inquiries, including twenty requests for further
   information and eight requests for inspection.
          Approximately one week into the sale process, Su informed the
   Lenders that he had applied for patents in Japan, Korea, and China for his
   design of the under-deck piping. Regardless of any patent protections, Su has
   acknowledged that C Whale Corp. had the right to use the under-deck piping
   “for free” and without royalty payments or licensing fees.              No loan
   documents or other written or oral agreements between the parties discuss
   patents: Su admits that “[n]one of the loan documents contain a single word
   about patents, intellectual property, or related licenses.”
          During the sale process, Su resigned as president and manager of C
   Whale Corp. The bankruptcy court appointed Esben Christensen to oversee
   the sale process and run C Whale Corp.’s operations. Neither Su nor any
   other party contested this appointment.
          H. Clarkson received four cash bids for the C Whale, and after several
   rounds of bidding, H. Clarkson and C Whale Corp. determined that the
   highest purchase offer was $58.2 million. The purchase offer ($58.2 million)




                                          3
Case: 21-20147      Document: 00516165644          Page: 4   Date Filed: 01/13/2022




                                    No. 21-20147


   was less than the vessel’s debt ($64.8 million) which then allowed the
   Lenders to submit a credit bid pursuant to the Sale Order.
          The Lenders submitted a credit bid for $58.45 million. C Whale
   Corp.’s debt was owned entirely by OCM Formosa Strait Holdings, an
   affiliate of Oaktree Capital Management L.P. (collectively, “Oaktree”). In
   the credit bid, Oaktree designated Pacific Orca Holdings, LLC (“Pacific
   Orca”), a single-purpose entity affiliated with Oaktree, to take title of the C
   Whale at closing.
          After bidding closed, two other entities submitted late bids but neither
   resulted in a qualified bid under the Sale Order. Regardless, C Whale Corp.,
   Mega Bank, Oaktree, and Su agreed to reopen and extend the bidding process
   for fourteen (14) days to solicit higher bids—including from the two late
   bidders—but no additional bids were made during this time.
                  B.     Bankruptcy Court Approves the Sale
          On June 12, 2014, about a month after Su resigned from his role with
   C Whale Corp., Su filed objections to the sale of the vessel, asserting that it
   could not be sold free and clear of his patents and related rights. Su asserted
   that C Whale Corp. and Pacific Orca acted in bad faith and conspired to
   obtain the C Whale at a lower price. At the sale hearing, however, Su
   withdrew his objections and consented to the sale with the understanding
   that he could assert any viable patent rights against the Lenders in subsequent
   proceedings. The bankruptcy court included explicit language indicating that
   “the Vessel [was] sold free and clear of all Alleged Su IP Claims.” The
   bankruptcy court approved the sale of the C Whale free and clear from all
   claims and interests, including the patent claims.
          After the sale was finalized, the bankruptcy court conducted a three-
   day evidentiary hearing and made specific findings that Pacific Orca was a




                                         4
Case: 21-20147      Document: 00516165644           Page: 5   Date Filed: 01/13/2022




                                     No. 21-20147


   good-faith purchaser. The bankruptcy court noted that there was not even a
   “scintilla of evidence” suggesting collusion or bad faith as Su had asserted.
                              C.     District Court Affirms
          Su appealed the sale of the C Whale and the good faith determination.
   Specifically, he argued that the bankruptcy court lacked jurisdiction to sell
   the C Whale free and clear of his patent rights because there was no bona fide
   dispute as to the validity of the patent which would have conferred
   jurisdiction. The district court did not address the bona fide dispute
   argument. Instead, it determined the sale was a core bankruptcy proceeding
   that conferred jurisdiction. And, the court held that in any event, the appeal
   was moot under Section 363(m) of the Bankruptcy Code because Su had
   neither obtained a stay of the sale of the C Whale nor shown that the
   bankruptcy court clearly erred in determining that Pacific Orca did not act in
   bad faith. The district court independently reviewed the record and found
   that “[n]o evidence exists of bad faith in the bidding and sale.” This appeal
   followed.
                                         II.
          Because this court is a “second review court,” we apply “the same
   standards of review to the bankruptcy court’s findings of fact and conclusions
   of law as applied by the district court.” In re Linn Energy, L.L.C., 927 F.3d
   862, 866 (5th Cir. 2019). In short, we review the bankruptcy court’s
   conclusions of law de novo, and factual findings are reversed only if clearly
   erroneous. Id.
                                         III.
          C Whale Corp. asserts that there is no evidence of bad faith and,
   because Su failed to request a stay of the sale of the C Whale, this court lacks
   jurisdiction over this appeal. Section 363(m) of the Bankruptcy Code states:




                                          5
Case: 21-20147       Document: 00516165644           Page: 6      Date Filed: 01/13/2022




                                      No. 21-20147


            The reversal or modification on appeal of an authorization
            under subsection (b) or (c) of this section of a sale or lease of
            property does not affect the validity of a sale or lease under
            such authorization to an entity that purchased or leased such
            property in good faith, whether or not such entity knew of the
            pendency of the appeal, unless such authorization and such sale
            or lease were stayed pending appeal.
   11 U.S.C. § 363(m).
            “Section 363(m) patently protects, from later modification on appeal,
   an authorized sale where the purchaser acted in good faith and the sale was
   not stayed pending appeal.” In re Gilchrist, 891 F.2d 559, 560 (5th Cir. 1990).
   In the absence of a stay, this court has interpreted Section 363 to moot an
   appeal, unless the purchaser did not act in good faith. See Bleaufontaine, Inc.
   v. Roland Int’l (In re Bleaufontaine, Inc.), 634 F.2d 1383, 1389–90 (5th Cir.
   1981).
            It is undisputed that the C Whale was sold pursuant to Section 363(m)
   and that Su did not seek or obtain a stay of the Sale Order. Thus, unless the
   district court clearly erred in determining that Pacific Orca acted in good faith
   as the purchaser, this appeal is moot.
            Although the Bankruptcy Code does not explicitly define “good
   faith,” the Fifth Circuit has defined it in the context of § 363(m) in two ways.
   A “good faith purchaser” is “one who purchases the assets for value, in good
   faith, and without notice of adverse claims.” In re TMT Procurement Corp.,
   764 F.3d 512, 521 (5th Cir. 2014) (citing Hardage v. Herring Nat’l Bank, 837
   F.2d 1319, 1323 (5th Cir. 1988)). Conduct that would destroy good faith
   includes “fraud, collusion between the purchaser and other bidders or the
   trustee, or an attempt to take grossly unfair advantage of the other bidders.”
   In re TMT Procurement Corp., 764 F.3d at 521 (5th Cir. 2014) (citing In re
   Bleaufontaine, Inc., 634 F.2d at 1388 n. 7 (5th Cir. 1981)).




                                            6
Case: 21-20147      Document: 00516165644            Page: 7    Date Filed: 01/13/2022




                                      No. 21-20147


          On appeal, Su asserts that Pacific Orca acted in bad faith because “a
   purchaser who credit bids when it has no lien on the property acts in bad faith
   as a matter of law.” This argument is somewhat unclear, but it seems that
   Su takes issue with the fact that Mega Bank held the debt against the C Whale
   but failed to properly transfer the debt to Pacific Orca pursuant to Bankruptcy
   Rule 3001(e) such that Pacific Orca could then submit a credit bid.
          Su did not make this specific argument before the bankruptcy court,
   instead raising it for the first time on appeal to the district court. As such, we
   need not consider it. See In re Gilchrist, 891 F.2d at 561 (“It is well established
   that we do not consider arguments or claims not presented to the bankruptcy
   court.”). Even assuming this argument was preserved under the larger
   umbrella of the good faith determination, Su fails to establish how a violation
   of Rule 3001(e)(2) evinces bad faith.
          Bankruptcy Rule 3001(e)(2) states that “[i]f a claim other than one
   based on a publicly traded note, bond, or debenture has been transferred
   other than for security after the proof of claim has been filed, evidence of the
   transfer shall be filed by the transferee.” Fed. R. Bankr. P. 3001(e)(2).
          In re Pine Coast Enterprises, Ltd.—the only case Su asserts to support
   his argument—does not address Rule 3001 nor does it stand for the
   proposition Su represents to the court. See generally 147 B.R. 30 (Bankr. N.D.
   Ill. 1992). Instead, the court in In re Pine Coast Enterprises narrowly stated that
   “[i]n this case, if [the purchaser] knew that it had no lien on the Disputed
   Property at the time the court entered the [Sale] Order, [the purchaser’s]
   conduct was fraudulent and in bad faith.” 147 B.R. 30, 33 (Bankr. N.D. Ill.
   1992) (emphasis added). However, the court noted that because the parties
   presented competing evidence as to the purchaser’s knowledge about its lien,
   rehearing was warranted. Id.




                                           7
Case: 21-20147      Document: 00516165644            Page: 8   Date Filed: 01/13/2022




                                      No. 21-20147


          In contrast here, the bankruptcy court held a three-day hearing to
   assess whether Pacific Orca acted in good faith and it determined that there
   was not a “scintilla of evidence” suggesting bad faith. The district court
   likewise found “[n]o evidence exists of bad faith in the bidding and sale.” Su
   has provided no evidence beyond mere speculation that either Mega Bank or
   Pacific Orca violated Bankruptcy Rule 3001(e)(2).
          Su has likewise failed to provide any case law or other authority,
   including the Bankruptcy Code, that suggest a violation of Rule 3001(e)(2)
   demonstrates bad faith. Even assuming arguendo that a violation of Rule
   3001(e)(2) evinced bad faith, Su has presented no evidence that Pacific Orca
   knew it had no lien when it credit bid on the C Whale. See In re Pine Coast
   Enterprises, Ltd., 147 B.R. 33 (requiring actual knowledge to show bad faith).
   Su’s vague assertions and shaky legal premises, including his sole reliance on
   a factually distinguishable, out-of-circuit bankruptcy case, do not show
   Pacific Orca acted in bad faith.
          Further, the record provides ample evidence showing good faith in the
   sale process. The C Whale was sold via a broker who fielded multiple
   inquiries and offers and conducted a thorough advertising campaign. Nothing
   indicates the parties conspired to obtain a lower purchase price, as Su asserts.
   Even when Mega Bank and the Lenders could have successfully purchased
   the ship through the credit bid process, the parties—including Su—agreed
   to reopen the bidding process to solicit higher offers. The record is absent of
   any indication of bad faith.
          Because Su has failed to show that there is any evidence of bad faith in
   the sale of the C Whale or that the bankruptcy court clearly erred when it
   found that Pacific Orca was a good faith purchaser, his appeal is moot.




                                           8
Case: 21-20147      Document: 00516165644          Page: 9   Date Filed: 01/13/2022




                                    No. 21-20147


                                        IV.
          We lack jurisdiction over this appeal, so we need not reach the merits
   of Su’s argument that the bankruptcy court lacked jurisdiction to enter the
   Sale Order free and clear of his alleged patent rights. The Fifth Circuit has
   held that we “cannot reach the question of whether the bankruptcy court had
   jurisdiction to order and approve the sale” where, as here, an appeal is
   dismissed pursuant to section 363(m). In re Gilchrist, 891 F.2d 559, 561 (5th
   Cir. 1990) (citing In re Sax, 796 F.2d 994, 998 (7th Cir. 1986), overruled on
   other grounds by Trinity 83 Dev., LLC v. ColFin Midwest Funding, LLC, 917
   F.3d 599 (7th Cir. 2019)). Su “forfeited the opportunity to contest
   jurisdiction” which is “fatal to his position, regardless of whether there was
   jurisdiction.” Id.
          We AFFIRM the ruling of the district court.




                                         9